Title: From George Washington to Timothy Pickering, 27 July 1796
From: Washington, George
To: Pickering, Timothy


        Private
       
        
          Dear Sir,
          Mount Vernon 27th July 1796
        
        Your private letter of the 21st instant has been received.
        Mr Monroe, in every letter he writes, relative to the discontents of the French government at the conduct of our own, always concludes without finishing his story, leaving great scope to the imagination to divine what the ulterior measures of it will be.
        There are some things in his correspondence, & your letters, which I am unable to reconcile. In one of your last to me, you acknowledge the receipt of one from him of the 8th of April (which I have not seen) and in his letter of the 2d of May, he refers to one of the 25th of March as the last he had written. This letter of the 25th of March (if I recollect dates rightly) was received before I left Phila.; and related his demand of an Audience of the French Directory and his having had it; but, that the conference which was promised him with the Minister of Foreign Affairs, had not taken place; nor had he heard any thing from him; altho’ the catalogue of complaints exhibited by that Minister, is dated the 9th of March, & his reply thereto the 15th of the same month. If these recitals are founded in fact, they form an enigma wch requires explanation.
        Has the letter, said to be dispatched by a Doctr Brokenbrough got to your hands? I hope it will, if it has not done so already.
        
        Mr De la Croix alludes, I perceive, in the close of his third, and last head of complaints, to our guarantee of their West India Islands: but whether to bring the subject to recollection only, or to touch upon it more largely thereafter, is problematical. I am always—& sincerely Your Affectionate
        
          Go: Washington
        
      